department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b04 plr-127991-17 date date internal_revenue_service number release date index number -------------------------- -------------- ------------------------------ ------------------------------- -------------- -------------------------- tin ----------------- year ------- date ---------------------------- dear ------ -------- this letter_ruling is in reference to taxpayer’s request filed on date that its form_1128 application to adopt change or retain a tax_year be considered timely filed under revproc_2006_46 2006_2_cb_859 pursuant to the authority in sec_301_9100-3 of the regulations on procedure and administration taxpayer’s form_1128 is requesting to change taxpayer’s accounting_period for federal_income_tax purposes from a taxable_year ending december to a taxable_year ending march effective march year revproc_2006_46 provides the exclusive procedure by which taxpayers meeting the provisions outlined in sec_4 scope can make an accounting_period change automatically the application must be filed no later than the due including extensions for filing the return for the short_period required by such change the information furnished indicates that taxpayer did not file its form_1128 by the due_date of the return for the short_period required to effect the change however taxpayer requested an extension of time to file its form_1128 under sec_301_9100-3 shortly the after the required time sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-127991-17 based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and taxpayer's late filed form_1128 requesting to change to march effective march year is considered timely filed to make the change automatically under revproc_2006_46 the taxpayer must file within days of the date of this letter the form_1128 with the appropriate service_center indicating at the top of page one of the application filed under rev_proc and complete section a of part ll of form_1128 indicating that the taxpayer does qualify under revproc_2006_46 by answering yes to question of section a of part ll taxpayer must attach a copy of this letter to the form_1128 that is filed with the appropriate service_center any further communication regarding this matter should be directed to the service_center this ruling is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 or whether the change may be effected under revproc_2006_46 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 the taxpayer’s application_for a change in accounting_period will be processed under revproc_2006_46 plr-127991-17 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely donna welsh senior technician reviewer office of associate chief_counsel income_tax and accounting enclosures
